Citation Nr: 9933841	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-33 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda (PCT) due to herbicide exposure.

2.  Entitlement to service connection for hepatitis due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1994 decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims of 
service connection for PCT and hepatitis, both claimed as due 
to herbicide exposure.


FINDINGS OF FACT

1.  No competent medical evidence has been submitted showing 
that PCT is attributable to military service or was evident 
to a compensable degree within one year of in-service 
exposure to a herbicide.

2.  No competent medical evidence has been submitted showing 
that current hepatitis is attributable to military service or 
event coincident therewith.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for PCT due to herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hepatitis due to 
herbicide exposure.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative allege that the veteran 
has PCT and hepatitis that arose as a result of exposure to 
herbicides when he served in the Republic of Vietnam.  It is 
also requested that the veteran be afforded the benefit of 
the doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony; this is so because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and current 
disability.  This third element may also be established by 
the use of statutory presumptions.  38 C.F.R. § 3.307, 3.309 
(1999); See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Additionally, certain veterans who served in Vietnam or in 
the waters off Vietnam during military service are entitled 
to a presumption of exposure to herbicide agents, including 
Agent Orange, provided they have one or more of the diseases 
enumerated in 38 C.F.R. § 3.309(e), including PCT.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).  VA has also determined that a 
presumption of service incurrence based on exposure to 
herbicides used in Vietnam is not warranted for any condition 
other than those for which VA has found a causative 
association between the condition and such exposure.  In this 
regard, VA has determined that a positive association exists 
between exposure to herbicides and the development of the 
following conditions: chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, PCT, prostate cancer, respiratory 
cancers, and soft-tissue sarcomas.  38 C.F.R. §§ 3.307, 3.309 
(1999).

A review of the veteran's service medical records, including 
a July 1974 separation examination, reveals no complaints, 
diagnoses, and/or treatment for PCT or PCT-like symptoms or 
hepatitis or hepatitis-like symptoms. 

The veteran's separation certificate and personnel records 
show that he served two tours of duty in the Republic of 
Vietnam during the Vietnam era with the last tour ending in 
1972.

The RO obtained and associated with the record on appeal 
private treatment records dated in May 1980 and July 1981, 
incarceration treatment records, dated from April 1988 to 
April 1994, photographs dated in August 1990, VA treatment 
records, dated from February 1990 to January 1998, VA 
examination reports dated in May 1991 and September 1993, and 
numerous lay statements.

As to the veteran's claim for PCT, while earlier records 
showed the veteran's complaints, diagnoses, and/or treatment 
for a skin rash, blisters, small skin ulcers, and/or lesions 
on the hands and/or face as well abdominal pain variously 
diagnosed (see private treatment records dated in May 1980 
and July 1981 and VA treatment records dated in February 
1990, June 1990, and July 1990), the first post-service 
diagnosis of PCT does not appear in the record until July 
1990.  See VA treatment record dated in July 1990.  
Thereafter, treatment records show the veteran's continued 
complaints, diagnoses, and/or treatment for PCT-like symptoms 
including skin problems as well as abdominal pain.  See VA 
treatment records dated in September 1990, October 1990, 
November 1990, December 1990, and January 1991; incarceration 
treatment records dated in August 1991, September 1991, 
October 1991, November 1991, January 1992, February 1992, 
April 1992, July 1992, and July 1993; VA examination report 
dated in September 1993; and photographs dated in August 1990 
(the photographs showed that the veteran's hands had blisters 
and skin discoloration).  The foregoing records also included 
a diagnosis of PCT.  See VA treatment records dated in 
December 1990, January 1991, September 1990, and October 
1990; VA examination report dated in September 1993; and 
incarceration treatment record dated in July 1993.

Similarly, while post-service treatment records referred to 
elevated liver enzymes (see VA treatment record dated in 
October 1990), the first post-service diagnosis of hepatitis 
does not appear in the record until December 1990.  
Specifically, a December 1990 VA treatment record shows a 
diagnosis of viral hepatitis.  Thereafter, treatment records 
indicate that the veteran had both Hepatitis C (see VA 
treatment records dated in December 1990 and January 1991 and 
incarceration treatment record dated in July 1993) and 
Hepatitis B (see incarceration treatment record dated in 
December 1993).

Interestingly, incarceration treatment records also include 
an April 1988 record that shows the veteran did not have 
hepatitis, an August 1991 liver ultrasound which revealed 
that his liver was within normal limits, and December 1993 
hepatitis tests which were negative for Hepatitis A and C.  
Moreover, the examiner at the veteran's September 1993 VA 
examination only reported that the veteran had a history of 
hepatitis, not that he had hepatitis.

In addition, lay statements were received from a long-time 
friend of the veteran (dated January 1991), his sister (dated 
in January 1991 and December 1994), a fellow inmate (dated 
November 1994), and his wife (dated January 1995).  As to the 
statement from the veteran's long-time friend, she reported 
that upon the veteran's return from military service she 
observed that he had scars, as well as sores, on his hands.  
As to the statement from the veteran's fellow inmate, he 
reported that he was incarcerated with the veteran from July 
1975 to November 1985 and from as early as September 1975 he 
noticed that the veteran had blisters on his face which were 
not relieved by treatment.  As to the statement from the 
veteran's wife, she reported that in late 1974, when she 
visited the veteran in jail, she observed blisters on his 
hands.  She also reported that she thereafter observed that 
he developed blisters on his hands, arms, and/or face that 
caused scarring.

The veteran's sister, in her January 1991 letter, reported 
that she was a psychiatric nurse at a state hospital and that 
the veteran developed PCT in 1990.  Thereafter, in her 
December 1994 letter, she reported that she was a registered 
nurse.  She also reported that when she saw the veteran in 
prison in July 1975, although she was not a nurse at that 
time, she observed that he had blisters on his hands and face 
and complained of abdominal pain.  She then reported that in 
1987, after researching PCT, she concluded that the veteran 
in fact had PCT.  In addition, she was ". . . very confident 
that [her] brother . . . ha[d] been affected by [PCT] since 
1974 (i.e., two years after his last tour of duty in the 
Republic of Vietnam)."

The veteran testified at a personal hearing at the RO in 
November 1994.  He reported that his exposure to herbicides 
during his two tours of duty in the Republic of Vietnam 
caused liver damage which in turn caused PCT and hepatitis.  
His adverse symptomatology included both chronic abdominal 
pain and skin blisters.  Specifically, the veteran testified 
that, soon after his initial incarceration in early 1974 
(i.e., within one year after his separation from military 
service), he developed both abdominal pain and skin blisters 
on his face, mouth, hands, and arms.  Moreover, he reported 
that the blistering increased with exposure to sunlight.  It 
was also reported that the skin blisters would frequently 
burst and cause loss of skin pigmentation as well as a scar.  
In addition, the veteran reported that, on one occasion in 
1978, his abdominal pain became so intense that he was 
hospitalized.  The diagnosis at that time was urinary tract 
infection.  However, the veteran believed that this urinary 
tract infection was all part of the damage done by exposure 
to herbicides in the Republic of Vietnam.  

First, the Board notes that what is significant about the 
evidence of record on appeal, including the veteran's service 
medical records, as well as early post-service medical 
reports, is that it does not contain evidence on which to 
base a conclusion that the veteran had PCT within one year 
after his last day of service in the Republic of Vietnam.  
Although there are reports of symptoms experienced as early 
as 1974, which symptoms the veteran attributes to PCT, no 
competent medical evidence has been presented to support the 
veteran's theory.  In other words, no competent medical 
authority has linked currently shown PCT to any symptoms 
experienced within a year of the veteran's service in 
Vietnam.  Absent competent evidence that PCT was manifested 
within a year of exposure, the provisions of 38 C.F.R. 
§§ 3.307, 3.309 do not aid the veteran in his attempt to 
submit a well-grounded claim.

Hepatitis is not considered one of the presumptive diseases.  
38 C.F.R. §§ 3.309.  Therefore, service connection may not be 
granted for PCT or hepatitis based on the presumption of 
§ 3.307.

Although the veteran does not benefit from application of the 
presumption described above, the veteran may nevertheless 
prevail on his claims if evidence of direct service 
incurrence is presented.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Once again, what is significant about the 
evidence is what it does not include.  The record on appeal 
shows the veteran was first diagnosed with PCT in July 1990.  
See VA treatment record dated in July 1990.  It also shows he 
was first diagnosed with hepatitis in December 1990.  See VA 
treatment record dated in December 1990.  However, none of 
the records on appeal includes a medical nexus opinion that 
tends to show a relationship between current disability, 
first diagnosed many years following his separation from 
military service, and any problems the veteran may have 
experienced in service, including exposure to herbicides, or 
to symptoms that have continued since service.  Clyburn v. 
West, 12 Vet. App. 296 (1999).  Therefore, given that there 
is no competent medical evidence showing a nexus between any 
in-service injury or disease and current disabilities, the 
claims are not well grounded.  Caluza, supra.

In reaching the above conclusions, the Board has considered 
the statements and testimony of the veteran, as well as the 
statements from his long-standing friend, fellow inmate, and 
wife.  However, the Board notes that, while a lay witness can 
testify as to the visible symptoms or manifestations of a 
disease or disability, their opinions as to medical etiology, 
a question integral to the underlying claims of service 
connection, is not helpful.  See Caldwell v. Derwinski, 
1 Vet. App. 466 (1991); Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  
Accordingly, the lay assertions regarding etiology do not 
constitute competent evidence sufficient to make either of 
the claims well grounded.

As to the veteran's claim of service connection for PCT, the 
Board has also considered the statements by the veteran's 
sister.  In her first statement, she reported that she was a 
psychiatric nurse and in her second statement she indicated 
that she was a registered nurse.  Moreover, in the December 
1994 statement she reported that in July 1975, before she had 
become a nurse, she visited the veteran in prison and 
observed that he had blisters on his hands and face, and his 
complaints of abdominal pain.  She also reported that, after 
doing some research on PCT in 1987, she observed that the 
veteran had all the signs and symptoms of PCT.  She next 
opined that she was ". . . very confident that [her] brother 
. . . ha[d] been affected by [PCT] since 1974."

The Board finds that the veteran's sister's opinions are not 
probative.  Black v. Brown, 10 Vet. App. 279, 284 (1997); 
request denied, 10 Vet. App. 279 (1997); reconsideration 
denied, 11 Vet. App. 15 (1998); appeal dismissed, 185 F.3d 
884 (Fed. Cir. 1999).  In Black, supra, the Court held that a 
registered nurse's opinion regarding the etiology of the 
veteran's disability was not probative medical evidence 
because the nurse was the veteran's wife, she did not have 
special knowledge regarding the veteran's disease process, 
and she had never participated in his treatment.  
Additionally, the veteran's post-service records did not 
otherwise contain a qualified medical opinion indicating that 
there was a medical nexus between the veteran's current 
disease process and his service-connected disability.  

Similarly, the record gives no indication that the veteran's 
sister had any special knowledge regarding PCT (except for 
her self-reported claim of having conducting independent 
research), the record does not show that she had ever 
participated in his treatment, and the post-service records 
do not otherwise contain a qualified medical opinion 
indicating that there is a medical nexus between PCT and 
military service.  Absent these qualifications, the opinion 
is not probative and does not aid the veteran in his attempt 
to submit a well-grounded claim.  

It has also been suggested that the Board should determine 
whether the RO complied with M21-1, Part III,  1.03(a) 
(Change 50) (Feb. 23, 1996) and M21-1, Part VI,  2.10(f) 
(Change 48) (Aug. 5, 1996).  However, absent presentation of 
well-grounded claims, no duty to assist exists.  Morton v. 
West, 12 Vet. App. 477 (1999).  The veteran's representative 
has also requested consideration of the benefit-of-the-doubt 
doctrine; however, this doctrine also does not apply until 
after the veteran has submitted well-grounded claims.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PCT due to herbicide exposure is 
denied.

Service connection for hepatitis due to herbicide exposure is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

